15‐526 
        United States of America v. Francisco Illarramendi 
         
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
              At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 15th day of March, two thousand sixteen. 
                                          
        PRESENT:  PIERRE N. LEVAL, 
                     RICHARD C. WESLEY, 
                                  Circuit Judges, 
                     BRENDA K. SANNES,* 
                                  District Judge. 
         
        ______________________ 
         
        UNITED STATES OF AMERICA,  
         
                                  Appellee, 
         
                     ‐v.‐                                  No. 15‐526 
         
        FRANCISCO ILLARRAMENDI, 
         
                                  Defendant‐Appellant.            


         The Honorable Brenda K. Sannes, of the United States District Court for the Northern 
        *

        District of New York, sitting by designation. 
    ______________________  
     
    FOR DEFENDANT‐APPELLANT:                       Ryan Thomas Truskoski, Harwinton, 
                                                   CT. 
  
  FOR APPELLEE:                                    Richard J. Schechter, Marc H. 
                                                   Silverman, for Michael Gustafson, 
                                                   Acting United States Attorney for the 
                                                   District of Connecticut, New Haven, 
                                                   CT. 
           
          Appeal from the United States District Court for the District of Connecticut 
    (Stefan R. Underhill, Judge). 
     
          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

    ADJUDGED AND DECREED that the judgment of the District Court is 

    AFFIRMED.  

          Defendant‐Appellant Francisco Illarramendi (“Illarramendi”) challenges 

    the substantive and procedural reasonableness of the sentence that he received 

    after pleading guilty to five felony offenses in connection with his involvement of 

    a fraudulent Ponzi scheme that caused numerous victims to lose hundreds of 

    millions of dollars.  We assume the parties’ familiarity with the underlying facts, 

    procedural history of the case, and issues on appeal.   

          Appellate review of a challenged sentence is limited to “reasonableness.”   

    United States v. Booker, 543 U.S. 220, 261–64 (2005).  This standard applies to both 




                                               2
the “the sentence itself” and to “the procedures employed in arriving at the 

sentence.”   United States v. Verkhoglyad, 516 F.3d 122, 127 (2d Cir. 2008).  We 

reverse a district court’s sentencing determination for substantive reasonableness 

“only in exceptional cases where the [district] court’s decision cannot be located 

within the range of permissible decisions.”  United States v. Cavera, 550 F.3d 180, 

189 (2d Cir. 2008) (en banc). 

      At sentencing, the District Court found three pieces of evidence that 

pointed toward a loss amount in excess of $200 million.  First, a court‐appointed 

Receiver from a parallel SEC action calculated the victims’ losses at more than 

$380 million.  Second, during sworn testimony in the SEC action, Illarramendi 

confirmed a loss estimate exceeding $300 million.  Third, during the underlying 

SEC investigation, Illarramendi created a fictitious asset verification letter that 

falsely represented that one of his funds had at least $275 million in credits. 

      Despite this evidence, the District Court cautiously determined that it was 

difficult to determine the amount of investor loss.  Instead, the District Court 

relied on Illarramendi’s gains from his fraudulent scheme, which totaled over 

$20 million, to calculate a Guidelines range of 188–235 months’ imprisonment.  

The District Court then chose, as authorized in such instances by U.S.S.G. § 2B1.1 




                                          3
cmt 3(B), to impose what was effectively a below‐Guidelines sentence of 156 

months’ imprisonment. 

      We have considered Illarramendi’s remaining arguments and find them to 

be without merit.  Nothing about the District Court’s sentencing determination 

was either procedurally or substantively unreasonable.  Accordingly, we 

AFFIRM.   

       

                                     FOR THE COURT: 
                                     Catherine O’Hagan Wolfe, Clerk 




                                       4